Citation Nr: 1632414	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  12-05 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for metastatic melanoma.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1962 until his retirement in October 1982.  The appellant is the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2008 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board is aware that the RO has characterized the claim currently before the Board as entitlement to service connection for the cause of the Veteran's death, on appeal from a June 2009 rating decision.  In addition, in an August 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for metastatic melanoma involving the left chest wall and right lung.  The Veteran died in January 2009, and his death certificate lists the cause of death as metastatic melanoma.  Later in January 2009, the appellant filed a claim of entitlement to service connection for the cause of the Veteran's death, arguing that the Veteran's cancer was related to his active duty service.  In August 2016, the RO found the appellant is a valid substitute claimant.  See 38 C.F.R. § 3.1010 (2016).  She was notified in an August 2016 letter that she had a year to file a notice of disagreement with the August 2008 rating decision.  

Although one year has not passed from the date of August 2016 letter, the Board finds that the appellant has submitted a valid notice of disagreement with regard to the August 2008 decision as it is more favorable to the appellant to pursue this claim.  Further, the claims on appeal are being granted in full so there is no prejudice to the appellant.  The Board finds that because the appellant has been substituted as claimant following the Veteran's death, and as her claim of entitlement to service connection for the cause of the Veteran's death - metastatic melanoma - was received within one year of the August 2008 rating decision denying entitlement to service connection for metastatic melanoma, the appellant's January 2009 claim constitutes a timely notice of disagreement with the August 2008 rating decision.  Accordingly, the Board finds that there are two claims on appeal, and has characterized the claims as reflected on the title page.    

In her March 2012 substantive appeal, the appellant requested a hearing before the Board at her local RO.  However, in a March 2015 written statement, the appellant requested to withdraw her request for a hearing before the Board.  See also August 2015 appellant statement.  Accordingly, the appellant's hearing request is withdrawn.

The issues of entitlement to service connection for lesions to the brain and lesions to the colon have been raised by the record in an August 2008 Veteran statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ) since the appellant has been substituted as claimant.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the Veteran's metastatic melanoma was related to his military service.

2.  The Veteran died in January 2009.  His immediate cause of death was metastatic melanoma.  

CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the appellant, metastatic melanoma was incurred in the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).
2.  The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first element under Shedden is met.  The Veteran's private treatment records include diagnoses of malignant metastatic melanoma.  See, e.g., February 2008 Dr. J.S.W. treatment note; January 2008 pathology final report.

The Board finds the second Shedden element is also met.  First, the Veteran's service treatment records reveal that a basal cell carcinoma was excised from his left neck in 1973.  See June 1982 retirement examination report; February 1973 service treatment record tissue examination; January 1973 service treatment record.

Further, the Veteran and appellant have contended that the Veteran experienced a lot of sun exposure during his active duty career because he served on the flight line, and served in the Republic of Vietnam, Thailand, and at multiple bases in the southeastern United States.  See, e.g., March 2012 substantive appeal; November 2008 Veteran statement; June 2008 Veteran statement.  The Veteran's service treatment records and a copy of a June 1968 performance report confirm the Veteran served in the Republic of Vietnam.  See, e.g., April 1968 service treatment record (Vietnam); October 1967 service treatment record (Vietnam).  The Veteran's service treatment records also confirm that during his active duty career, the Veteran served at bases in Texas, Florida, Idaho, South Carolina, and Arkansas.  See, e.g., June 1982 retirement examination (Arkansas); September 1978 periodic examination report (Arkansas); May 1974 service treatment record (South Carolina); November 1970 service treatment record (Idaho); June 1966 audiogram (Florida); April 1963 audiogram (Florida); April 1962 service treatment record (Texas).  Further, the Veteran's DD Form 214 states the Veteran's Military Occupational Specialty (MOS) throughout his career was Aircraft Accessory Systems Superintendent, and the June 1968 performance report indicates the Veteran served with a field maintenance squadron in the Republic of Vietnam.  Given the Veteran's 20 years career, his MOS, and the records indicating service in the Republic of Vietnam as well as multiple bases throughout the southeastern United States, the Board affords the appellant the benefit of the doubt, and finds the Veteran experienced a lot of sun exposure during his active duty service.

Finally, the Board finds the third element under Shedden, a nexus between the in-service injury and the current disability, is also satisfied.

In a March 2008 letter, Dr. N.S.L., a dermatologist, stated she has treated the Veteran since July 1990.  At the time of his first visit, the Veteran had a lentigo maligna melanoma of the right cheek.  She stated the lesion was completely surgically removed, but the Veteran had no idea it was malignant at the time of the original diagnosis, and there was no evidence of metastases until recently.  Dr. N.S.L. noted the Veteran was being followed at Lakeland Regional Cancer Center for metastatic desmoplastic melanoma.  She stated the Veteran "was put at risk for melanoma from sun exposure.  The patient has related to me that during his years in the military, which ended approximately eight years prior to his initial diagnosis of lentigo maligna melanoma, he had extensive hours of outdoor exposure without available sunscreen protection."  Dr. N.S.L. concluded, "I would consider this history to be significant in the possible risk of developing a melanoma on his face."

In a January 2008 treatment note, Dr. J.S.W., the Veteran's treating physician and Director of the Comprehensive Melanoma Research Center at the H. Lee Moffitt Cancer Center, noted the Veteran's reports that he had served as an airplane mechanic, with service in Vietnam and Thailand, and he retired after 22 years in the military.  He also noted the Veteran's reports that he got a significant amount of sun during his war years in Vietnam.  In a February 2008 treatment note, Dr. J.S.W. noted that biopsy had proven the Veteran's lesions to be metastatic melanoma, "with the retrospective lesion probably on his right face some 17 years ago...."  See also March 2008 Dr. J.S.W. treatment note ("the melanoma dates 17 years ago to his right face").  In a May 2008 letter, Dr. J.S.W. stated the Veteran had noted he received a significant amount of sun during his years in the military in Vietnam.  Dr. J.S.W. stated, "I consider his sun exposure to be a significant contributing factor to his development of melanoma."

In a February 2010 letter, Dr. J.S.W. noted the Veteran's service as an aircraft technician on the flight line in various locations throughout the southeastern United States and Vietnam.  Dr. J.S.W. stated, "In my opinion, given the long dormancy period known for melanoma, it is entirely conceivable that the lesion that led to his metastasis was present...up to 1982 when he was [on active duty], since it is well known epidemiologically that the first 30 years [of life] is the time period during which sun exposure is most likely to lead to melanoma.  Thus the significant level of sun exposure during his time in [active duty] would have contributed to the development of his melanoma...."

In a March 2010 letter, Dr. N.S.L. stated she had reviewed all of the Veteran's service treatment records, and all medical records since he left the service.  Dr. N.S.L. opined, "It is my professional medical opinion that his condition of malignant melanoma is more likely than not to be related to sun exposure experienced during military service."  After a review of the Veteran's history, Dr. N.S.L. stated, "My professional opinion is that metastatic malignant melanoma developed in [the Veteran] who was a high risk for skin cancers, first being evident by basal cell carcinoma of the left neck during his military service.  Excessive sun exposure at a young age is very contributory to the development of both basal cell carcinoma and malignant melanoma.  It is very possible that the malignant melanoma on his face actually had been in its early stages prior to his discharge from the service."

In March 2012, a VA examiner opined that it was less likely than not the Veteran's death from metastatic melanoma was caused by or a result of the basal cell carcinoma of his left neck during his active duty service.  The March 2012 VA examiner stated the sites of the basal cell carcinoma and the melanoma were totally different, as well as different types of cancer, and the Veteran had several risk factors for cancer, including living in Florida after service and having a fair skin complexion.

The March 2008 and March 2010 opinions from Dr. N.S.L., and the May 2008 and February 2010 opinions from Dr. J.S.W. are generally supportive of the appellant's claim.  Their opinions were informed by the Veteran's reports of his sun exposure during his active duty service, as well as their expertise regarding melanoma and its characteristics.  Further, Dr. N.S.L.'s March 2010 opinion was supported by her review of the Veteran's service treatment records, as well as his post-service treatment records.  Although the March 2012 VA examiner also reviewed the Veteran's treatment records, the VA examiner did not address the contentions regarding the Veteran's sun exposure during his over 20 years of active duty service, and did not address the private opinions of record, to include the physicians' statements regarding the characteristics and development of melanoma.

As the evidence for and the evidence against the appellant's claim is at the least in relative equipoise, the Board affords the appellant the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's active duty service and his metastatic melanoma.  Accordingly, the Board finds that a grant of service connection is warranted for metastatic melanoma.

Cause of death

In order to establish service connection for the cause of a veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In order to constitute a contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  38 C.F.R. § 3.312(c)(2).

The Veteran's death certificate reflects that the immediate cause of death was metastatic melanoma.  Service connection is now in effect for such.  Therefore, service connection for the cause of the Veteran's death is order.


ORDER

Entitlement to service connection for metastatic melanoma is granted.

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


